DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Amendment
	The amendment filed 11/9/2021 does not place the application in condition for allowance.
	The previous art rejections are revised to accommodate new claim limitations.

Claim Interpretation
The claim recites sub-cells comprising a singulated and physically separated semiconductor substrate portion. The singulation is considered a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985). MPEP §2113.1. The examiner does not consider a reference to need to teach that the sub-cells have been "singulated" for it to read on the claim. In other words, "singulated" is not interpreted as imparting additional structure to the sub-cells.
The claims use the term "emitter regions". The instant disclosure uses the term "emitter regions" to refer to both p-type and n-type regions on the back of the sub-cells. The examiner also interprets "emitter regions" in view of the understanding of the term according to the art. US PGPub 2014/0209149 recites in ¶0034: "The pn junctions each consist of n-type and p-type conductivity regions and the electrical junction between them. One region (p-type or n-type) is referred to as the emitter, and the other region (n-type or p-type) is referred to as the absorber." Additionally, US PGPub 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/112544 to Krokoszinski (translation relied upon herein, both documents of record), and further in view of US PGPub 2015/0059831 to Fukomochi (of record).
Regarding claims 1-3 and 7-12, Krokoszinski teaches a solar cell (Figs. 8-9, ¶0055, 0056, 0058-0077) comprising
a plurality of sub-cells (each sub-cell is separated by scribe line 35 in Marked-up Fig. 9 below), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (p-doped silicon wafers discussed in ¶0063, physically separated by scribe line 35 according to ¶0075-0077), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure 95 interconnecting emitter regions of the sub-cell (rear busbars 95 electrically interconnect spatially distinct regions of emitter coincident with holes 93, ¶0060, 0065, 0066, 0067-0069), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell structure 103/104 coupling each of the plurality of sub-cells, wherein the inter-sub-cell structure is located on the back surface of the plurality of sub-cells (¶0072-00074), the 
Although the conductive feature 103 is not illustrated in Figs. 8, a skilled artisan would understand that this element, described in the text as a ribbon, would necessarily be formed to electrically connect one conductive element 95, which extends up-down in Fig. 8b, to an adjacent conductive element 94, which also extends up-down in Fig. 8b, on an adjacent sub-cell. Further, Fig. 9 illustrates and confirms that a width dimension of the conductive feature 103 can only extend to a fraction of the width of a sub-cell in a left-right dimension. Therefore a skilled artisan would understand that the conductive feature has a longest length along a same direction as a longest length of the scribe line.
Krokoszinski teaches that the inter-sub-cell structure 103/104 includes an exposed element 104 (identified in Marked-up Fig. 9 below) between the conductive feature 103 and on-sub-cell metallization structure 95 that is exposed by the corresponding scribe line 35, and further describes the inter-sub-cell structure as a ribbon soldered to the surface of the sub-cells (¶0077), and a ribbon coated with solder (¶0074). A skilled artisan would understand the exposed element 104 to be conductive, as it intercedes between the conductive feature 103 and the on-sub-cell metallization 95, but the reference does not describe the structure an inter-sub-cell metallization structure different in composition from the on-sub-cell metallization structure. However, Fukomochi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the exposed conductive feature of a conductive element made of silver, aluminum, or copper in order to improve reflectance and conversion efficiency (¶0023, 0027). Therefore forming the inter-sub-cell structure 103/104 as an inter-sub-cell metallization structure different in composition from the on-sub-cell metallization structure and [AltContent: ]overlying and exposed by the corresponding scribe line would have been an obvious consequence of [AltContent: ]improving reflectance.
[AltContent: arrow][AltContent: textbox (opening of scribe line )][AltContent: arrow][AltContent: textbox (exposed portion of conductive feature )][AltContent: textbox (sub-cell)][AltContent: textbox (sub-cell)]
    PNG
    media_image1.png
    428
    660
    media_image1.png
    Greyscale

The scribe line 35 comprises an opening (identified in Marked-up Fig. 9 above) at an end (end nearer to the top of the page in Fig. 9) of the scribe line opposite the conductive feature 103.
Per claim 2, modified-Krokoszinski teaches the limitations of claim 1. Krokoszinski clearly teaches a plurality of sub-cells which are electrically connected together (Figs. 8). Therefore, the inter-sub-cell metallization structure taught by the combination of references comprises a plurality of metal ribbons coupling corresponding adjacent ones of the plurality of sub-cells, based on the cited passages and reasoning above.
Per claim 3, modified-Krokoszinski teaches the limitations of claim 2. Krokoszinski teaches that the plurality of metal ribbons are disposed at adjacent outer perimeters of the corresponding adjacent ones of the plurality of sub-cells (see cited passages and reasoning above). Fukomochi teaches that an inter-sub-cell metallization should include a metal ribbon such as taught by Krokoszinski disposed on a solder paste layer (analogous ribbon 20 is disposed on solder paste layer 30) in order to adhere the ribbon to the sub-cell (¶0019). Therefore a skilled artisan would dispose each of the plurality of metal ribbons of modified-Krokoszinski on corresponding solder past layer in order to adhere the ribbon to the corresponding sub-cell.
Per claims 7 and 8, modified-Krokoszinski teaches the limitations of claim 2. Each of the plurality of metal ribbons (analogous to element 103 of Fig. 9 of Krokoszinski) includes an intervening tab (102) extending between corresponding adjacent ones of the plurality of sub-cells. Krokoszinski teaches that the chemical composition of the element 102 can be melted (¶0076). Therefore a skilled artisan would understand the intervening tab to be removable by melting.
Per claims 9 and 10, modified-Krokoszinski teaches the limitations of claim 1. Krokoszinski teaches that the on-sub-cell metallization structure comprises a layer of screen-printed paste (¶0067-0069). The instant disclosure does not include a limiting definition which limits the scope of the term “metal seed layer” to be narrower than the broadest reasonable interpretation. Therefore, the on-sub-cell metallization of modified-Krokoszinski consists only of a metal layer in an obvious embodiment.
Per claim 11, modified-Krokoszinski teaches the limitations of claim 1. Each of the sub-cells has approximately a same voltage characteristic and approximately a same current characteristic (¶0001, 0039-0044 of Krokoszinski).
Per claim 12, modified-Krokoszinski teaches the limitations of claim 1. The plurality of sub-cells is a plurality of in-series diodes (Figs. 4, 5, 7, ¶0001, 0039-0044 of Krokoszinski).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krokoszinski and Fukumochi as applied to claim 2 above, and further in view of US PGPub 2013/0139871 to Hirata (of record).
Regarding claim 4, modified-Krokoszinski teaches the limitations of claim 2. The combination of references does not teach a thickness of each of the plurality of metal ribbons. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention fora person having ordinary skill in the art to form such a plurality of metal ribbons to have a thickness of 100 to 400 microns, as doing so is sufficient to ensure electrical conductivity (¶0054,0163). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.).
As such, the range of thicknesses of the plurality of metal ribbons of modified-Krokoszinski overlaps the claimed range of thicknesses. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claims 5 and 6, modified-Krokoszinski teaches the limitations of claim 2. The combination of references does not teach that each of the ribbons comprises one or more holes along an approximate center of the ribbon. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a ribbon to comprise one or more holes along an approximate center of the ribbon (as in element 34 of Fig. 13B), as the holes function as a stress relief feature (¶0132, 0133).

Claim(s) 24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krokoszinski, and further in view of Hirata.
Regarding claims 24 and 27-31, Krokoszinski teaches a solar cell (Figs. 8-9, ¶0055, 0056, 0058-0077) comprising
a plurality of sub-cells (each sub-cell is separated by scribe line 35 in Marked-up Fig. 9 above), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (p-doped silicon wafers discussed in ¶0063, physically separated by scribe line 35 according to ¶0075-0077), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure 95 interconnecting emitter regions of the sub-cell (rear busbars 95 electrically interconnect spatially distinct regions of emitter coincident with holes 93, ¶0060, 0065, 0066, 0067-0069), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell structure 103/104 coupling each of the plurality of sub-cells, wherein the inter-sub-cell structure comprises a plurality of metal ribbons (Fig. 8, elements 103 are described as metal ribbons in the Abstract), the inter-sub-cell structure comprising a feature overlying and exposed by a corresponding scribe line 35 between adjacent ones of the plurality of sub-cells.
Krokoszinski teaches that the inter-sub-cell structure 103/104 includes the feature 104 (identified in Marked-up Fig. 9 above) between the metal ribbon 103 and on-sub-cell metallization structure 95 that is exposed by the corresponding scribe line 35, and further describes the inter-sub-cell structure as a ribbon soldered to the surface of the sub-cells (¶0077), and a ribbon coated with solder (¶0074). A skilled artisan would understand the exposed feature 104 to be a conductive feature, as it intercedes between the ribbon 103 and the on-sub-cell metallization 95, but the reference does not describe the structure an inter-sub-cell metallization structure. However, Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the exposed conductive feature of metal in order to bond a metal ribbon and on-sub-cell metallization structure with high strength (Fig. 12B, ¶0120, 0125, 0126). Therefore forming the inter-sub-cell structure 103/104 as an inter-sub-cell metallization structure different in composition from the on-sub-cell metallization structure comprising a conductive feature overlying and exposed by the corresponding scribe line would have been an obvious consequence of producing a strong bond.
Although the conductive feature 104 is not illustrated in Figs. 8 of Krokoszinski, a skilled artisan would understand that this feature would necessarily be formed to electrically connect one conductive element 95, which extends up-down in Fig. 8b, to an adjacent conductive element 94, which also extends up-down in Fig. 8b, on an adjacent sub-cell. Further, Fig. 9 illustrates and confirms that a width dimension of the conductive feature 104 can only extend to a fraction of the width of a sub-cell in a left-right dimension. Therefore a skilled artisan would understand that the conductive feature has a longest length along a same direction as a longest length of the scribe line.
Krokoszinski clearly teaches that the on-sub-cell metallization is formed of silver metal (see previously cited passages). The limitation that the on-sub-cell metallization comprises a plated metal is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, Hirata teaches that forming an on-sub-cell metallization by plating a metal is an obvious alternative to the process taught by Krokoszinski (¶0181).
The scribe line 35 comprises an opening (identified in Marked-up Fig. 9 above) at an end (end nearer to the top of the page in Fig. 9) of the scribe line opposite the conductive feature 103.
Per claim 27, modified-Krokoszinski teaches the limitations of claim 24. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention fora person having ordinary skill in the art to form such a plurality of metal ribbons to have a thickness of 100 to 400 microns, as doing so is sufficient to ensure electrical conductivity (¶0054,0163). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.).
As such, the range of thicknesses of the plurality of metal ribbons of modified-Krokoszinski overlaps the claimed range of thicknesses. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 28 and 29, modified-Krokoszinski teaches the limitations of claim 24. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form each ribbon to comprise one or more holes along an approximate center of the ribbon (as in element 34 of Fig. 13B), as the holes function as a stress relief feature (¶0132, 0133).
Per claims 30 and 31, modified-Krokoszinski teaches the limitations of claim 24. Each of the plurality of metal ribbons (analogous to element 103 of Fig. 9 of Krokoszinski) includes an intervening tab (102) extending between corresponding adjacent ones of the plurality of sub-cells. Krokoszinski teaches that the chemical composition of the element 102 can be melted (¶0076). Therefore a skilled artisan would understand the intervening tab to be removable by melting.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krokoszinski and Hirata as applied to claim 24 above, and further in view of US Patent 5,164,019 to Sinton (of record).
Regarding claim 32, modified-Krokoszinski teaches the limitations of claim 24. The combination of references does not teach a plated metal comprising a copper layer. However, Sinton teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the plated metal to be copper, as it would have merely required the choice of a known material for its art-recognized purpose (C3/L18-28).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krokoszinski and Hirata as applied to claim 24 above, and further in view of US PGPub 2010/0018565 to Funakoshi (of record).
Regarding claim 33, modified-Krokoszinski teaches the limitations of claim 24. The combination of references does not specifically teach that the plurality of metal ribbons comprises aluminum foil. However, Funakoshi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the metal ribbons to comprise aluminum foil, as it would have merely required the choice of a known material for its art-recognized purpose (¶0065).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Applicant’s arguments seem to rely upon the element 95 identified by the examiner as analogous to the claimed scribe line. However, the examiner identifies element 35 as analogous to the claimed scribe line. For clarity, the Marked-up version of Fig. 9 above identifies the scribe line and the pertinent structure.
The examiner notes that the disclosure identifies solder paste (506 of Fig. 5B of the drawings) that is located at certain portions 108 of a metal ribbon 106 of inter-sub-cell metallization, but not located at other portions 110 of the metal ribbon exposed by a scribe line (Fig. 1, paragraphs [0047], [0048]). Language describing this structural configuration does not seem to be recited in the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726